



Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is made and entered
into as of March 24, 2017, by and between, Rapid7, Inc., a Delaware corporation
(the “Company”) and Corey Thomas (“Employee”).
A.    The Company and Employee are parties to that certain Employment Agreement,
dated as of January 3, 2013, as amended by that certain letter agreement dated
April 4, 2016 (the “Agreement”); and


B.    The Company and Employee desire to amend the Agreement as provided in this
Amendment.


Now, Therefore, in consideration of the mutual promises contained in this
Amendment, the parties agree as follows:
1.The Agreement and the Letter Agreement amending the Agreement dated April 4,
2016 (the “Letter Amendment”) are hereby amended to clarify that the term Equity
Award defined in the Letter Amendment shall not include any compensatory equity
awards that are subject to performance-based vesting.
2.Notwithstanding the terms of the Letter Amendment, any Equity Awards awarded
to Employee after the date of this Amendment shall not be eligible for the
accelerated vesting provisions of Sections 2(c)(ii)(A) of the Agreement.
3.Notwithstanding the terms of Section 2(c)(ii)(B) of the Agreement and the
terms of the Letter Amendment, the accelerated vesting provisions of Section
2(c)(ii)(B) of the Agreement shall apply to any Equity Award to the extent such
qualifying termination of employment by the Company without Cause or by Employee
for Good Reason occurs during the Change of Control Period.
4.Section 3(b)(ii) of the Agreement is hereby amended in order to delete “the
close of the nine month period following Employee’s termination date” set forth
in part (A) of the definition of “COBRA Payment Period” and substitute “the
applicable Severance Period” therefor.
5.The Agreement is hereby amended in order to add the following as a new Section
3(b)(iii) thereto:
“(iii) if such termination occurs during the Change of Control Period, a
lump-sum amount equal to Employee’s target annual cash performance bonus for the
year of termination, pro-rated based on the number of days from the beginning of
the calendar year through the date of such termination, payable on the first
regular payroll date of the Company that is 60 days following the date of such
termination (or, if later, the date of such Change of Control).”
6.The definition of “Severance Period” set forth in Section 3(h) of the
Agreement is hereby amended to mean the 12 month period beginning on the date of
Employee’s termination of employment with the Company, provided that if a
qualifying termination of employment by the Company without Cause or by Employee
for Good Reason occurs during the period commencing three months prior to, and
ending 12 months following, a Change of Control (such period, the “Change of
Control Period”), the Severance Period shall instead be 18 months.
7.The Agreement is hereby amended in order to add the following as a new Section
12 thereto:
“12.    Parachute Payments.    
(a)    If any payment or benefit Employee would receive from the Company or
otherwise in connection with a Change of Control or other similar transaction (a
“280G Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and





--------------------------------------------------------------------------------





the Reduced Amount is determined pursuant to clause (x) of the preceding
sentence, the reduction shall occur in the manner (the “Reduction Method”) that
results in the greatest economic benefit for Employee. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata (the “Pro Rata Reduction Method”).
(b)    Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A of the Code that would not otherwise be subject
to taxes pursuant to Section 409A of the Code, then the Reduction Method and/or
the Pro Rata Reduction Method, as the case may be, shall be modified so as to
avoid the imposition of taxes pursuant to Section 409A of the Code as follows:
(i) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for Employee as determined on an
after-tax basis; (ii) as a second priority, Payments that are contingent on
future events (e.g., being terminated without cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (iii)
as a third priority, Payments that are “deferred compensation” within the
meaning of Section 409A of the Code shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A
of the Code.
(c)    Unless Employee and the Company agree on an alternative accounting firm,
the accounting firm engaged by the Company for general tax compliance purposes
as of the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Employee and
the Company within 15 calendar days after the date on which Employee’s right to
a 280G Payment becomes reasonably likely to occur (if requested at that time by
Employee or the Company) or such other time as requested by Employee or the
Company.
(d)    If Employee receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the Payment is
subject to the Excise Tax, Employee shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section so that no portion of the remaining Payment is
subject to the Excise Tax. For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) in the first paragraph of this Section,
Employee shall have no obligation to return any portion of the Payment pursuant
to the preceding sentence.”
8.All other terms and conditions of the Agreement and the Letter Amendment will
remain in full force and effect and be unaffected by this Amendment.


[Signature Page Follows]
    





--------------------------------------------------------------------------------





In Witness Whereof, the parties have executed this Amendment as of the day and
year first above written.


Rapid7, Inc.




By: /s/ Jeff Kalowski            
Name: Jeff Kalowski
Title: Chief Financial Officer
    


Employee




/s/ Corey Thomas___________________
Corey Thomas







